NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10167

                Plaintiff-Appellee,             D.C. No. 2:17-cr-01418-JJT

 v.
                                                MEMORANDUM*
RONY GONZALEZ, a.k.a. Ronni Aguilar-
Lopez,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                     John J. Tuchi, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Rony Gonzalez appeals from the district court’s judgment and challenges his

guilty-plea conviction and 30-month sentence for transportation of illegal aliens for

profit, in violation of 8 U.S.C. § 1324. Pursuant to Anders v. California, 386 U.S.

738 (1967), Gonzalez’s counsel has filed a brief stating that there are no grounds


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for relief, along with a motion to withdraw as counsel of record. We have

provided Gonzalez the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Gonzalez waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2                                   18-10167